Citation Nr: 0500075	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  00-14 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center (M&ROC) in Wichita, Kansas


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for the loss of taste and smell as a result 
of treatment at a Department of Veterans Affairs (VA) medical 
facility.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for the loss of use of the left arm and hand 
as a result of treatment at a VA medical facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1964, and again from March 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) M&ROC in Wichita, Kansas, 
which denied the benefits sought on appeal.  The evidence of 
record shows that in June 1998, the veteran submitted claims 
for compensation benefits pursuant to 38 U.S.C.A. §1151.

This case was previously remanded by the Board in October 
2003 for additional development.  The case is once more 
before the Board for appellate consideration.

This appeal is remanded to the M&ROC via the Appeals 
Management Center (AMC), in Washington DC.  VA will notify 
you if further action is required on your part.  


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

The Board notes that prior to October 1, 1997, 38 C.F.R. § 
3.358 stated that where it is determined that there is 
additional disability resulting from a disease or injury or 
an aggravation of an existing disease or injury suffered as a 
result of hospitalization or medical treatment, compensation 
will be payable for such additional disability. 38 C.F.R. § 
3.358.

In particular, the regulation, 38 C.F.R. § 3.358(c)(3), 
provided: Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  Necessary consequences are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.

Significantly, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  

In a precedent opinion, the VA Office of General Counsel held 
that all claims for benefits under 38 U.S.C.A. § 1151, filed 
before October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  
See VAOPGCPREC 40-97.  For claims filed on or after October 
1, 1997, the claims must be decided under the amended 
regulations.  Here, the veteran's claims for benefits under 
38 U.S.C.A. § 1151 were filed in June 1998; thus, such claims 
must be decided under the current, post-October 1, 1997, 
version of 38 U.S.C.A. § 1151. VAOPGCPREC 40-97.

The provisions of 38 U.S.C.A. § 1151 (West 2002) provide, in 
pertinent part, that:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-(1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death 
was--(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.

Thus, under the new law, a claim for benefits under the 
provisions of 38 U.S.C.A. 
§ 1151 must be supported by medical evidence of additional 
disability from VA hospitalization, or medical or surgical 
treatment, the results of which were not reasonably 
foreseeable.  In the alternative, it must be shown that there 
is additional disability due to VA treatment that was 
careless, negligent, or otherwise administered in some degree 
of error as set forth above.

While it has been noted in the record, including the October 
2003 Board remand, that the veteran's claims for entitlement 
to compensation benefits under the provisions 38 U.S.C.A. § 
1151 were filed in June 1998, it appears that such claims on 
appeal have been considered under the provisions of 38 
U.S.C.A. § 1151, in effect prior to October 1, 1997.  In 
order to correct the material due process defect, the case 
must be remanded for consideration of the issues on appeal 
under the provisions of 38 U.S.C.A. § 1151, in effect on and 
after October 1, 1997.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

To ensure that full compliance with due process requirements 
are met, the case is REMANDED for the following development:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran's claims of entitlement 
to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151, for the 
loss of taste and smell and for the loss 
of use of the left arm and hand as a 
result of treatment at a VA medical 
facility must be adjudicated under the 
provisions of 38 U.S.C.A. § 1151, in 
effect on and after October 1, 1997.

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided a supplemental 
statement of the case (SSOC). The SSOC must contain notice of 
all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal, including the provisions of 38 U.S.C.A. § 1151, in 
effect on and after October 1, 1997.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




